13-2165-cv
Ampratwum v. City of New York

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 15th day of April, two thousand fourteen.

PRESENT:       JOHN M. WALKER, JR.,
               DENNY CHIN,
               CHRISTOPHER F. DRONEY,
                         Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - -x
FATIMA FISHER, Two years old, RAHEEM
FISHER, Ten years old,
                    Plaintiffs,

TASHENA AMPRATWUM, ERIC FISHER,
                    Plaintiffs-Appellants,

                                -v-                          13-2165-cv

CITY OF NEW YORK, LAW DEPARTMENT'S
RACHAEL KISH-ESQ., LT. KENNY, SGT. PHILIP
JIMENEZ, SGT. CHRISTINE MELHORN, SGT.
MENENDEZ, P.O. DENISE ENMANUEL, P.O.
VARGAS, A.C.S. AGENCY, P.O. TURNAGE,
                    Defendants-Appellees,

NYPD AGENCY, CCRB AGENCY'S GRAHAM DAW-ESQ.,
BRONX COUNTY'S JUDGE ROBERT REEDS, NEW YORK
CITY LAW DEPARTMENT (MICHAEL CHESTNOV), NEW
YORK STATE ASST. ATTORNEY GENERAL (CHARLES
F. SANDERS),
                    Defendants.
- - - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFFS-APPELLANTS:       Tashena Ampratwum and Eric Fisher,
                                 pro se, Bronx, New York.

FOR DEFENDANTS-APPELLEES:        Victoria Scalzo and Kristin M.
                                 Helmers, Assistant Corporation
                                 Counsel, for Michael A. Cardozo,
                                 Corporation Counsel of the City of
                                 New York, New York, New York.

           Appeal from the United States District Court for the

Southern District of New York (Cote, J.).

           UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

           Plaintiffs-appellants Tashena Ampratwum and Eric

Fisher, proceeding pro se, appeal from the district court's May

13, 2013 judgment entered pursuant to the court's May 9, 2013

opinion and order, which granted summary judgment in favor of

defendants and dismissed plaintiffs' complaint alleging various

constitutional violations and violations of state law.     We

assume the parties' familiarity with the facts, procedural

history, and issues on appeal.

           We review orders granting summary judgment de novo,

focusing on whether the district court properly concluded that

there was no genuine issue as to any material fact and the

moving party was entitled to judgment as a matter of law.       See

Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir.

2003).   We resolve all ambiguities and draw all reasonable

inferences in favor of the nonmoving party.     See Nationwide Life


                                 - 2 -
Ins. Co. v. Bankers Leasing Ass'n, Inc., 182 F.3d 157, 160 (2d

Cir. 1999).   Summary judgment is appropriate "[w]here the record

taken as a whole could not lead a rational trier of fact to find

for the non-moving party."   Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).

          An independent review of the record and relevant case

law reveals no error in the district court's grant of summary

judgment in favor of defendants.     Accordingly, we affirm

substantially for the reasons set forth by the district court in

its thorough and well-reasoned opinion and order.

          We have considered plaintiff's remaining arguments and

find them to be without merit.     Accordingly, we AFFIRM the

judgment of the district court.

                                 FOR THE COURT:
                                 Catherine O'Hagan Wolfe, Clerk




                                 - 3 -